EXHIBIT 10.6
 


RESTRICTED STOCK AGREEMENT




THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of January 7, 2009,
is between CULP, INC., a North Carolina corporation (the “Corporation”), and
FRANKLIN N. SAXON (“Employee”).
 
Background Statement


The Corporation desires to grant to Employee shares of Restricted Stock pursuant
to the Culp, Inc. 2007 Equity Incentive Plan (the “Plan”).  Capitalized terms
used but not defined in this Agreement shall have the meanings given to them in
the Plan.


STATEMENT OF AGREEMENT


NOW, THEREFORE, the parties hereby agree as follows:


Section 1.     Grant of Restricted Stock.  The Corporation hereby grants and
issues to Employee 60,000 shares of Restricted Stock consisting of 60,000 shares
of common stock, par value $0.05 per share, of the Corporation (the
“Shares”).  The Shares shall be fully paid, nonassessable and subject to the
restrictions and limitations set forth herein.
 
Section 2.     Restrictions.  Prior to the vesting of the Shares pursuant to
Section 3 hereof:
 
(a)   the Shares shall not be transferable and shall not be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of; and
 
(b)   the stock certificate(s) evidencing the Shares shall contain the following
legend:
 
“The shares represented by this certificate are subject to the terms of a
Restricted Stock Agreement, dated as of January 7, 2009, a copy of which is
available at the principal office of the corporation.”
 
Except as expressly stated herein, Employee shall have all rights as a
shareholder with respect to the Shares, commencing as of the date of issuance
thereof and continuing for so long as Employee remains the record owner of the
Shares, including the right to receive dividends in cash or other property and
other distributions or rights in respect of the Shares and to vote the Shares as
the record owner thereof.  For the avoidance of doubt, no cash dividends paid in
respect of the Shares shall be deferred and reinvested in additional shares of
Restricted Stock as permitted by the second sentence of Section 4.4 of the Plan.

--------------------------------------------------------------------------------


 
Section 3.     Vesting.  The restrictions described in Section 2 shall lapse and
the Shares shall vest in Employee on the following dates:
 
(a)  on May 1, 2012, to the extent of 20,000 Shares;
 
(b)  on May 1, 2013, to the extent of 20,000 Shares;
 
(c)  on May 1, 2014, to the extent of any and all unvested Shares as of such
date; and
 
(d)  at any time upon the occurrence of a Change of Control or if the employment
of Employee is terminated by the Corporation without Cause or by reason of the
death or Disability of Employee, to the extent of any and all unvested Shares as
of such date.
 
For purposes of this Agreement, the following terms shall have the meanings
indicated below:


“Cause” shall mean (i) the commission by Employee of a felony (or crime
involving moral turpitude); (ii) theft, conversion, embezzlement or
misappropriation by Employee of funds or other assets of the Corporation or its
Subsidiaries or any other act of fraud with respect to the Corporation or its
Subsidiaries (including without limitation the acceptance of bribes or kickbacks
or other acts of self dealing); (iii) intentional, grossly negligent or unlawful
misconduct by Employee that causes significant harm to the Corporation or its
Subsidiaries; or (iv) repeated instances of intoxication with alcohol or drugs
while conducting business during regular business hours.


“Change of Control” shall have the meaning given to such term in the Plan.


“Disability” shall have the meaning given to such term in the primary disability
benefit plan of the Corporation in which Employee participates.  In the absence
of any such plan, “Disability” shall mean any physical or mental impairment that
renders Employee unable to perform the essential functions of his job with the
Corporation and its Subsidiaries for a period of at least 120 days, either with
or without reasonable accommodation.  At the Corporation’s request, Employee
shall submit to an examination by a duly licensed physician who is mutually
acceptable to the Corporation and Employee for the purpose of ascertaining the
existence of a Disability, and shall authorize the physician to release the
results of Employee’s examination to the Corporation.


Upon the vesting of any Shares, Employee shall be entitled to receive
replacement stock certificate(s) evidencing such vested Shares and such
certificate(s) shall not contain the legend set forth in Section 2(b).
 
Section 4.     Forfeiture.  If, prior to vesting of any Shares, the employment
of Employee with the Corporation or its Subsidiaries is terminated by Employee
for any reason or by the Corporation for Cause, then all of the Shares that are
not vested under Section 3 as of the date of termination shall be forfeited to
the Corporation (such event being referred to herein as a “Forfeiture
Event”).  Upon the occurrence of a Forfeiture Event, Employee shall return for
cancellation all stock certificates representing unvested Shares, and
irrespective of whether such stock certificates are so returned and cancelled,
all unvested Shares shall automatically, without further action, be cancelled
and shall no longer be issued and outstanding.

--------------------------------------------------------------------------------


 
Section 5.     Taxes and Related Matters.
 
(a)           If Employee properly elects, within 30 days of the date on which
he acquires the Shares, to include in gross income for federal income tax
purposes an amount equal to the fair market value (as of the date of issuance)
of the Shares granted pursuant to this Agreement, Employee shall pay to the
Corporation, in the year of this Agreement, all federal, state and local income,
social security and payroll taxes required to be withheld with respect to the
grant of the Shares.  If Employee fails to make such tax payments as required,
the Corporation shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to Employee all federal, state and
local income, social security and payroll taxes of any kind required by law to
be withheld with respect to the Shares.
 
(b)           If Employee does not make the election described in subparagraph
(a) of this section, he shall, on the date as to which the restrictions
described in Section 3 shall lapse as to any Shares, pay to the Corporation all
federal, state and local income, social security and payroll taxes of any kind
required by law to be withheld with respect to such vested Shares.  Subject to
the approval of the Committee, Employee may elect to satisfy this obligation by
having the Corporation withhold a number of Shares that have vested having a
Fair Market Value (as of the date that the amount of the withholding requirement
is to be determined) equal to the amount of such withholding requirement.  If
Employee fails to make such payments as required (in cash or by withholding
Shares), the Corporation shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to Employee all federal,
state and local income, social security and payroll taxes of any kind required
by law to be withheld with respect to such vested Shares.
 
(c)           Notwithstanding anything in this Agreement to the contrary, if a
Change of Control occurs and if Employee is entitled under any agreement or
arrangement (including, without limitation, this Agreement) to receive
compensation that would constitute a parachute payment (including, without
limitation, the vesting of any rights) within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) but for the operation of
this sentence, then the amount of all such payments shall be reduced, as
determined by the Corporation, to the extent necessary to cause the aggregate
present value of all payments in the nature of compensation to Employee that are
contingent on a change in the ownership or effective control of the Corporation,
or in the ownership of a substantial portion of the assets of the Corporation,
not to exceed 2.99 times Employee’s “base amount,” all within the meaning of
Section 280G of the Code and the regulations promulgated thereunder.  The
parties intend for the immediately preceding sentence to be interpreted and
applied so as to prevent Employee from receiving, with respect to a Change of
Control, an excess parachute payment within the meaning of Section 280G of the
Code.

--------------------------------------------------------------------------------


 
Section 6.     Miscellaneous.
 
(a)  Governing Law.  This Agreement shall be construed, administered and
governed in all respects under and by the applicable internal laws of the State
of North Carolina, without giving effect to the principles of conflicts of laws
thereof.
 
(b)   Entire Agreement; Amendment and Waiver.  This Agreement and the Shares
issued hereunder shall be subject to the terms of the Plan, which hereby is
incorporated into this Agreement as if set forth in full herein.  Employee
hereby acknowledges that he has received a copy of the Plan.  This Agreement and
the Plan reflect the entire agreement between the parties hereto and supersede
any prior or contemporaneous written or oral understanding or agreement
regarding the subject matter hereof.  This Agreement may not be modified,
amended, supplemented or waived except by a writing signed by the parties
hereto, and such writing must refer specifically to this Agreement.
 
(c)   Assignment; Binding Effect.  This Agreement, as amended from time to time,
shall be binding upon, inure to the benefit of and be enforceable by the heirs,
successors and assigns of the parties hereto; provided, however, that this
provision shall not permit any assignment in contravention of the terms
contained elsewhere herein.
 
(d)   No Right to Employment.  Nothing in this Agreement shall confer on
Employee any right to continue in the employ of the Corporation or any of its
Subsidiaries.
 
(e)   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery of an executed counterpart of
this Agreement by facsimile or other electronic device shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
facsimile or other electronic device shall also deliver an original executed
counterpart of this Agreement, but the failure to deliver an original executed
counterpart of this Agreement shall not affect the validity, enforceability and
binding effect of this Agreement.
 
(f)    Notices.  Any notice hereunder to the Corporation shall be addressed to
the Corporation’s principal executive office, Attention: Compensation Committee,
and any notice hereunder to Employee shall be addressed to Employee at his last
address in the records of the Corporation, subject to the right of either party
to designate at any time hereafter in writing a different address.  Any notice
shall be deemed to have been given when delivered personally, one (1) day after
dispatch if sent by reputable overnight courier, fees prepaid, or three (3) days
following mailing if sent by registered mail, return receipt requested, postage
prepaid and addressed as set forth above.
 


[Signature page is the next page.]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed on the 7th day of
January, 2009.
 
 
CULP, INC.,
 
a North Carolina corporation
       
By:
   
/s/ Kenneth R. Bowling
   
Title: Corporate Secretary
               
EMPLOYEE
             
/s/ Franklin N. Saxon
     